TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-05-00120-CV



Roy Dominguez, Appellant

v.

Jo Anne Dominguez, Appellee



FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT
NO. 199,317-C, HONORABLE MICHAEL J. NELSON, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

                        The judgment in this case was signed August 19, 2004.  On October 28, 2004,
appellant Roy Dominguez filed with the trial court a notice of appeal, a motion to amend the
judgment, and a motion for nunc pro tunc judgment and order.  The trial court did not rule on
Dominguez’s motions.  Because Dominguez’s motion to amend judgment was untimely, his notice
of appeal was due on September 19, 2004.  Dominguez did not file a motion for an extension of time
to file notice of appeal.


  A late-filed notice of appeal does not confer jurisdiction on this Court. 
Accordingly, we dismiss the appeal for want of jurisdiction.
 
                                                                                                                                                             
Bea Ann Smith, Justice
Before Justices B. A. Smith, Puryear and Pemberton
Dismissed for Want of Jurisdiction
Filed:   March 24, 2005